FILED
                                                               Feb 24 2017, 9:41 am

                                                                   CLERK
                                                               Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Debra S. Andry                                           Curtis T. Hill, Jr.
      Lawrence County Public Defender                          Attorney General of Indiana
      Agency
      Bedford, Indiana                                         J.T. Whitehead
                                                               Deputy Public Defender
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Deborah S. Pridemore,                                    February 24, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               47A01-1607-CR-1652
              v.                                               Appeal from the Lawrence
                                                               Superior Court
      State of Indiana,                                        The Honorable William G. Sleva,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               47D02-1512-F6-1496



      Najam, Judge.


                                       Statement of the Case
[1]   Deborah S. Pridemore brings this interlocutory appeal from the trial court’s

      denial of her motion to suppress evidence seized during a traffic stop. On



      Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017           Page 1 of 9
      appeal, she raises one issue for our review, namely, whether law enforcement

      officers had reasonable suspicion to initiate the traffic stop. We affirm.


                                 Facts and Procedural History
[2]   On December 22, 2015, Officer Anthony Wray of the narcotics division of the

      Bedford Police Department spoke with an anonymous telephone caller who

      informed him that the caller “was receiving texts” from Pridemore about

      dealing methamphetamine to the caller. Tr. at 11. Officer Wray instructed the

      anonymous caller to arrange a deal with Pridemore.


[3]   Officer Wray had not previously worked with that anonymous caller, although

      Officer Wray was aware of numerous calls on the police tip line over the past

      several months that had informed police that Pridemore was involved in drug-

      related activity. The information the anonymous caller provided to the police

      on December 22 matched the information from the calls on the police tip line

      over the last several months. The December 22 anonymous caller described

      Pridemore’s vehicle, a dark blue Oldsmobile Alero, and knew where Pridemore

      lived.


[4]   Officer Wray had already conducted a background check on Pridemore and

      knew where she lived and that she had prior convictions which included

      possession of a controlled substance. After asking the December 22 anonymous

      caller to arrange the drug deal with Pridemore, Officer Wray and Officer Chris

      Roberts each drove separately to Pridemore’s residence and confirmed that

      Pridemore’s vehicle was still there. While Office Wray was observing

      Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017   Page 2 of 9
      Pridemore’s home and vehicle, he received another call from the anonymous

      caller that predicted that Pridemore would be leaving her home within the next

      two minutes. About thirty seconds later, Pridemore left her residence and

      pulled out of her driveway. The anonymous caller also predicted the direction

      in which Pridemore would drive. Specifically, the caller stated that Pridemore

      would drive south towards the Mitchell area, off of West U.S. 50. Officer Wray

      followed Pridemore as she drove in the direction the caller had indicated.


[5]   At the area where Mitchell Road meets Sandpit Road, Mitchell Road is a four

      lane, two way road; it consists of two lanes heading southbound and two lanes

      heading northbound. There is a double yellow line separating the north and

      south bound lanes. There is also a small “median or division” in between the

      two yellow lines that is one to two feet wide. Id. at 14-15. Around the area of

      Mitchell and Sandpit Roads, Officer Wray observed Pridemore’s vehicle cross

      over the yellow line separating the southbound lane from the median.

      Specifically, he observed a “good portion of her front left tire” go into the

      median between the north- and southbound lanes. Id. at 15. However, he did

      not observe Pridemore cross the other yellow line and enter into the

      northbound lane.


[6]   Officer Wray did not pull Pridemore’s vehicle over at that time because he was

      working as a detective in an unmarked car and was not wearing a police

      uniform. Instead, Officer Wray radioed Officer David Booth of the Bedford

      Police Department who was on patrol that day in uniform and in a marked

      police vehicle. As part of the investigation of Pridemore, Officer Wray had

      Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017   Page 3 of 9
      asked Officer Booth to set up at a location in the area of southbound State Road

      37 and the river bridge, “just south of the city limits,” to watch for a dark blue

      Oldsmobile Alero that was possibly involved in a drug case. Id. at 23. After

      observing Pridemore cross the center southbound yellow line, Officer Wray

      radioed Booth and informed him that the driver of the dark blue Oldsmobile

      Alero had just committed a traffic violation—specifically, driving “left of

      center”—and he asked Officer Booth to stop the vehicle. Id. When Officer

      Booth saw Pridemore’s vehicle and Officer Wray’s vehicle pass him, heading

      south on 37, Officer Booth pulled out onto State Road 37 and followed

      Pridemore’s vehicle.


[7]   Officer Booth pulled Pridemore over just north of the State Road 37-U.S. 50

      junction, and he approached her driver’s side window. Meanwhile, Officers

      Roberts and Wray had each also pulled up and stopped at the scene, and

      Officer Wray approached Pridemore’s vehicle at the passenger’s side window.

      Officer Booth requested Pridemore’s driver’s license and registration and, after

      she provided those to him, Officer Wray told Pridemore that he had received

      information indicating that “there [were] most likely drugs in [her] vehicle and

      it would be best for her to give them to [him] now.” Id. at 11. Pridemore then

      removed from her bra a “corner baggie” containing a white substance, and she

      handed it to Officer Wray. Id. Based on his training and experience, Officer

      Wray believed that the baggie contained methamphetamine. Officer Wray

      immediately field tested the substance back at his car, and it tested positive for

      methamphetamine. Officer Wray then arrested Pridemore.


      Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017   Page 4 of 9
[8]    The State charged Pridemore with possession of methamphetamine, as a Level

       6 felony, and possession of marijuana,1 as a Class B misdemeanor. On

       February 23, 2016, Pridemore filed a motion to suppress the evidence found as

       a result of the search of her vehicle on December 22. Following an evidentiary

       hearing and briefing on that motion, the trial court denied the motion on May

       16. This interlocutory appeal ensued.


                                        Discussion and Decision
[9]    Pridemore contends that the trial court erred when it denied her motion to

       suppress.


                 The State has the burden to show that the measures it used to
                 seize evidence were constitutional. State v. Sitts, 926 N.E.2d
1118, 1120 (Ind. Ct. App. 2010). Our standard of appellate
                 review of a trial court’s ruling on a motion to suppress is similar
                 to other sufficiency issues. State v. Quirk, 842 N.E.2d 334, 340
                 (Ind. 2006). The record must disclose substantial evidence of
                 probative value that supports the trial court’s decision. Id. We
                 do not reweigh the evidence, and we consider conflicting
                 evidence most favorable to the trial court’s ruling. Id.


       Kroft v. State, 992 N.E.2d 818, 820 (Ind. Ct. App. 2013).


[10]   Pridemore asserts that the Bedford police officers did not have reasonable

       suspicion to initiate their traffic stop of her, and, therefore, they violated her




       1
           The record does not disclose when or how police discovered that Pridemore possessed marijuana.


       Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017                    Page 5 of 9
       Fourth Amendment rights.2 The Fourth Amendment to the United States

       Constitution protects citizens from unreasonable searches and seizures. U.S.

       Const. amend. IV.


                 Our jurisprudence reflects two types of police encounters that
                 implicate Fourth Amendment protection: the investigatory stop
                 and the custodial arrest. Clark v. State, 994 N.E.2d 252, 261 (Ind.
                 2013). An investigatory stop is generally brief in duration and is
                 constitutionally permissible so long as the law enforcement
                 officer “has a reasonable suspicion supported by articulable facts
                 that criminal activity ‘may be afoot.’” United States v. Sokolow,
                 490 U.S. 1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989) (quoting
                 Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 20 L. Ed. 2d 889
                 (1968)). The custodial arrest constitutes a greater restriction
                 upon the subject’s liberty and requires a commensurately greater
                 justification: probable cause. Clark, 994 N.E.2d at 261.


       State v. Keck, 4 N.E.3d 1180, 1184 (Ind. 2014).


[11]   Here, the question is whether the police had reasonable suspicion to support a

       brief investigatory stop, i.e., a “Terry stop,” of Pridemore’s vehicle.


                 When determining whether an officer had reasonable suspicion
                 for a Terry stop, we consider whether “the totality of the
                 circumstances” presented “a particularized and objective basis”
                 for the officer’s belief that the subject was engaged in criminal
                 activity. Sellmer [v. State], 842 N.E.2d [358,] 360 [(Ind. 2006)]
                 (internal citations omitted). If an officer observes a driver
                 commit a traffic violation, he has probable cause—and thus also




       2
           Pridemore does not raise an issue under Article 1, Section 11 of the Indiana Constitution.


       Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017                     Page 6 of 9
                the lesser included reasonable suspicion—to stop that driver.
                [State v.] Quirk, 842 N.E.2d [334,] 340 [(Ind. 2006)].


       Id. Moreover, reasonable suspicion, as required for a traffic stop or an

       investigatory stop, can rest on a reasonable mistake of law. Heien v. North

       Carolina, 135 S. Ct. 530, 536 (2014).3


[12]   While the infraction in question here is often referred to as “driving left of

       center,” those words do not appear in the statute. Rather, the statute requires

       that, “[u]pon all roadways of sufficient width, a vehicle shall be driven upon the

       right half of the roadway[,]” with some exceptions. Ind. Code § 9-21-8-2(a) (2015)

       (emphasis added). Failure to drive on the right half of the road without legal

       justification is a Class C traffic infraction. I.C. § 9-21-8-49. Officer Wray

       testified that he had witnessed Pridemore “cross left of center,” meaning she

       crossed the southbound yellow line and into the median between the north- and

       southbound lanes, in violation of Section 9-21-8-29(a). Tr. at 15. Further,

       Pridemore presented no evidence to show that her driving outside the right-

       hand lane was justified under a statutory exception. Therefore, the State

       presented sufficient evidence to support the trial court’s conclusion that Officers

       Booth and Wray had conducted a lawful traffic stop based on reasonable

       suspicion that Pridemore had committed a traffic violation by driving outside




       3
         Thus, Pridemore is incorrect when she asserts that a mistake of law cannot justify a search. Appellant’s Br.
       at 13, citing Sitts, 926 N.E.2d at 1120. To the extent Sitts and other Indiana cases have held that an officer’s
       reasonable mistaken belief about the law cannot justify a search under the Fourth Amendment, they have
       been overruled by Heien. Regardless, as we hold below, there was no mistake of law in this case.

       Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017                         Page 7 of 9
       the right-hand lane.4 See Combs v. State, 878 N.E.2d 1285, 1289 (Ind. Ct. App.

       2008) (holding a traffic stop was justified under the Fourth Amendment where

       the evidence showed the police officer had a good faith belief that defendant

       had driven left of center).


[13]   Nonetheless, Pridemore contends that this case is comparable to State v. Sitts,

       926 N.E.2d 1118, 1121 (Ind. Ct. App. 2010), where we held that an officer did

       not have reasonable suspicion to justify a traffic stop when the motorist crossed

       only the center line between two adjacent southbound lanes. We noted that

       crossing a line between two lanes heading the same direction was not a

       violation of Indiana Code Section 9-21-8-2(a). Id. But, unlike the motorist in

       Sitts, Pridemore crossed the center line between opposite lanes of travel. And

       Pridemore cites no authority for her assertion that the statute only applies when

       a motorist crosses into the opposite lane of travel. Rather, the statute plainly

       states that “a vehicle shall be driven upon the right half of the roadway.” See,

       e.g., Suggs v. State, 51 N.E.3d 1190, 1193 (Ind. 2016) (noting that “[t]o discern

       [the legislature’s] intent, we look first to the statutory language itself and give

       effect to the plain and ordinary meaning of statutory terms.”). A motorist is not

       “upon the right half of the roadway” if she is driving in the median between




       4
          Because we hold that the traffic stop was lawful due to the officer’s observation of a traffic violation, we do
       not address the State’s argument that the stop was also justified based on other evidence, such as the
       information provided by the anonymous caller.

       Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017                          Page 8 of 9
       two opposite lanes of travel. I.C. § 9-21-8-2(a). Accordingly, we affirm the trial

       court’s denial of Pridemore’s motion to suppress.


[14]   Affirmed.




       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 47A01-1607-CR-1652 | February 24, 2017   Page 9 of 9